NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted August 12, 2009
                                    Decided August 12, 2009

                                             Before

                               FRANK H. EASTERBROOK, Chief Judge

                               MICHAEL S. KANNE, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

No. 08‐3653
                                                      Appeal from the United States District
UNITED STATES OF AMERICA,                             Court for the Eastern District of
           Plaintiff‐Appellee,                        Wisconsin.

       v.                                             No. 07‐CR‐303

CHRISTOPHER T. JACKSON,                               William C. Griesbach, 
     Defendant‐Appellant.                             Judge.

                                           O R D E R

        Christopher Jackson pleaded guilty to one count of armed bank robbery and one
count of being a felon in possession of a firearm.  See 18 U.S.C. §§ 2113(a) & (d) and 922(g)(1)
and (2).  Jackson’s plea agreement included a waiver of his right to appeal any sentence
within the statutory maximum that did not result from ineffective assistance of counsel or
consideration of constitutionally impermissible factors.  The district court sentenced Jackson
to 115 months, the top of the guidelines range.  Jackson filed a notice of appeal, but his
appointed counsel now seeks to withdraw under Anders v. California, 386 U.S. 738 (1967),
because he cannot discern a nonfrivolous basis for appeal.  Jackson has not accepted our
invitation to comment on counsel’s motion; thus, we limit our review to the potential issues
identified in counsel’s facially adequate brief.  See CIR. R. 51(b); United States v. Schuh, 289
F.3d 968, 973‐74 (7th Cir. 2002).
No. 08‐3653                                                                                 Page 2

        Counsel informs us that Jackson wants his guilty plea vacated, see United States v.
Knox, 287 F.3d 667, 670‐71 (7th Cir. 2002), but because Jackson did not move to withdraw his
plea in district court, we would review the plea colloquy for plain error in evaluating
whether the plea was voluntary.  United States v. Griffin, 521 F.3d 727, 730 (7th Cir. 2008).

         We agree with counsel that any argument challenging the voluntariness of Jackson’s
plea would be frivolous.  The district court’s plea colloquy with Jackson was extensive.  The
judge covered at length the elements of the charged offenses, the corresponding minimum
and maximum statutory penalties, restitution, and special assessment, see FED. R. CRIM P.
11(b)(1)(F),(G),(H), and (I), his right to a jury trial and the rights he would give up by
forgoing a jury trial, see id. at 11(b)(1)(C)(D)(E), and the consequences of his appeal waiver,
see id. at 11(b)(1)(N).   The judge repeatedly asked Jackson if he understood the rights he
would surrender by pleading guilty, and Jackson repeatedly and each time unequivocally
answered that he did.  As counsel points out, the judge failed to discuss Jackson’s right to
plead not guilty, see id. at 11(b)(1)(B) or his right to trial counsel, see id. at 11(b)(1)(D), but
considering that he had initially pleaded not guilty before his change‐of‐plea‐hearing and
had been represented by counsel throughout, Jackson was likely aware of these rights.  See
id at Rule 11(h); Knox, 287 F.3d at 670; see also United States v. Driver, 242 F.3d 767, 769 (7th
Cir. 2001).

        We also agree with counsel that any argument challenging Johson’s sentence would
be frivolous.  We will enforce an appeal waiver if it is part of a voluntary plea, United States
v. Linder, 530 F.3d 556, 561 (7th Cir. 2008), and Jackson’s appeal waiver forecloses any
argument challenging his sentence except a claim that the district court relied on a
constitutionally impermissible factor or that the sentence exceeded the statutory maximum,
see United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005); see also United States v. Lockwood,
416 F.3d 604, 608 (7th Cir. 2005).  Neither of those issues is relevant here.

        Finally, counsel considers whether Jackson could argue that he received ineffective
assistance of counsel.  As counsel points out, ineffective assistance claims are better suited
to collateral review, at which time a full record can be developed.  See United States v. Harris,
394 F.3d 543, 557‐58 (7th Cir. 2005).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.